TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-22-00449-CV




                                          In re Jeffery Marx




                        ORIGINAL PROCEEDING FROM BURNET COUNTY



                               MEMORANDUM OPINION


                   Relator Jeffery Marx has filed a document, which we treat as a petition for writ of

mandamus based on the substance of his filing, complaining that the Burnet County district clerk

has failed to file certain documents.          See Tex. R. App. P. 52.8(a); see also Surgitek,

Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999). As an intermediate appellate

court, this Court has no jurisdiction to issue a writ of mandamus against a district clerk unless

necessary to enforce our jurisdiction, see Tex. Gov’t Code § 22.221(a); In re Washington,

7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding), and our jurisdiction

is not implicated here. Accordingly, the petition for writ of mandamus is dismissed for want

of jurisdiction.
                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: August 3, 2022




                                               2